                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                            Plaintiff,

                    v.

    DOMINIK LACELL SPIVEY,                    Case No. 3:18-cr-00089-SLG

                            Defendant.


                 ORDER REGARDING MOTION REQUESTING JUDICIAL
                             RECOMMENDATION

         Before the Court at Docket 83 is defendant Dominik Lacell Spivey’s Motion

for Judicial Recommendation for Transfer to Residential Reentry Center or Home

Confinement. Mr. Spivey seeks a recommendation from this Court that the Bureau

of Prisons (BOP) place him in a residential reentry center or home confinement for

the remainder of his sentence, which is approximately 18 months.1             The

government responded in opposition at Docket 85. The U.S. Probation Office filed

a sealed investigation report at Docket 87.

         On February 19, 2019, this Court sentenced Mr. Spivey to 48 months

imprisonment after he pleaded guilty to one count of Fugitive in Possession of a

Firearm.2         Mr. Spivey is housed at the Nevada Southern Detention Center



1
    Docket 83 at 1; Docket 87 at 2.
2
    Docket 67.




            Case 3:18-cr-00089-SLG Document 88 Filed 07/31/20 Page 1 of 6
(NSDC), a private facility that contracts with the U.S. Marshals Service and is not

operated by the BOP.3 Mr. Spivey’s release date is estimated as January 17,

2022.4 Mr. Spivey asserts that placement in a reentry center or release to home

confinement to reside with his fiancé is warranted so that he can minimize his risk

of contracting COVID-19 while incarcerated and because there are no

programming or treatment options available to him at the NSDC.5 The government

responds that Mr. Spivey has not alleged or substantiated any claim “that he is

vulnerable to severe complications from a COVID-19 infection” and that he is a

danger to the public.6 The U.S. Probation Office concluded that it “is not opposed

to a judicial recommendation to the BOP for alternative placement considerations

. . . .”7

            Mr. Spivey seeks a judicial recommendation pursuant to “the Second

Chance Act (SCA), the First Step Act (FSA), the Coronavirus Aid, Relief, and

Economic Security Act (‘CARES Act’) and Attorney General Barr’s Memoranda

regarding Prioritization of Home Confinement.”8             Of those, only the Second




3
    Docket 83 at 2.
4
    www.bop.gov/inmateloc/ (last accessed July 23, 2020).
5
    Docket 83 at 2.
6
    Docket 85 at 1–2.
7
    Docket 87 at 3.
8
    Docket 83 at 1.

Case No. 3:18-cr-00089-SLG, United States v. Spivey
Order Re Motion Requesting Judicial Recommendation
Page 2 of 6
             Case 3:18-cr-00089-SLG Document 88 Filed 07/31/20 Page 2 of 6
Chance Act authorizes or contemplates the recommendation of the sentencing

court as a factor to be considered by the BOP.

          Congress has made BOP responsible for determining where to place federal

inmates after entry of judgment.9 The Second Chance Act of 2007 increased

inmates’ eligibility for placement in a residential reentry center from 6 to 12 months

“under conditions that will afford that prisoner a reasonable opportunity to adjust

to and prepare for the reentry of that prisoner into the community.”10 Prior to the

CARES Act, BOP may place an inmate in home confinement “for the shorter of 10

percent of the term of imprisonment . . . or 6 months.”11 The CARES Act now

authorizes the Director of the Bureau of Prisons to lengthen the maximum amount

of time that a prisoner could be placed in home confinement as the Director finds

appropriate.12 However, the Second Chance Act does not require that the BOP

place a particular inmate in a residential reentry center or home confinement, and

while the Court may make a recommendation for placement, “a district court’s

recommendation to the [BOP] is just that—a recommendation.”13

          In considering Mr. Spivey’s request pursuant to the Second Chance Act, the

Court has reviewed each party’s sentencing memoranda and the Presentence


9
    18 U.S.C. § 3621(b).
10
     Pub. L. 110-199, § 251, 122 Stat. 657 (2008), codified at 18 U.S.C. § 3624(c)(1).
11
     Pub. L. 110-199, § 251, 122 Stat. 657 (2008), codified at 18 U.S.C. § 3624(c)(2).
12
     Pub. L. 116-136, § 12003, 134 Stat. 281, 516 (2020).
13
     United States v. Cebellos, 671 F.3d 852, 855 (9th Cir. 2011).

Case No. 3:18-cr-00089-SLG, United States v. Spivey
Order Re Motion Requesting Judicial Recommendation
Page 3 of 6
            Case 3:18-cr-00089-SLG Document 88 Filed 07/31/20 Page 3 of 6
Report, which were submitted to the Court in early 2019 for sentencing. The crime

of conviction involved Mr. Spivey being in possession of firearms while he had

outstanding felony warrants for his arrest.14 The U.S. Probation Office reports that

Mr. Spivey has a history of juvenile mental health diagnoses, possession of

firearms, and a “significant history of domestic violence, with some instances

involving the possession and threatened use of a firearm.”15 The U.S. Probation

Office also assessed Mr. Spivey as “pos[ing] a risk of danger to the community,

particularly domestic partners.”16 Notably, Mr. Spivey’s history includes escape

and violating conditions of release, and he has previously fled both Washington

and Alaska to avoid prosecution and cut off a home-monitoring ankle bracelet.17

The Court has no current information regarding Mr. Spivey’s mental health or his

status in any treatment programs. Based the current record, the Court does not

find Mr. Spivey to be a good candidate for a residential re-entry center or home

confinement given his history of failing to comply with release conditions,

absconding, and cutting off a home-monitoring ankle bracelet.

          The Court has also considered the BOP’s internal criteria for assessing

inmates for release to home confinement in light of the COVID-19 pandemic.18


14
     Docket 55 at 9–10.
15
     Docket 87 at 2; see also Presentence Report, Docket 55 at 16.
16
     Docket 87 at 2.
17
     Docket 55 at 9
18
  Memorandum from Attorney Gen. William P. Barr to Dir. of Bureau of Prisons (Mar. 26, 2020),
available at www.bop.gov/resources/news/pdfs/20200405_covid-19_home_confinement.pdf
Case No. 3:18-cr-00089-SLG, United States v. Spivey
Order Re Motion Requesting Judicial Recommendation
Page 4 of 6
            Case 3:18-cr-00089-SLG Document 88 Filed 07/31/20 Page 4 of 6
The BOP’s non-exhaustive list of factors includes the age and vulnerability of the

inmate to COVID-19, the security level of the facility currently holding the inmate,

the inmate’s conduct in prison, the inmate’s PATTERN score,19 the inmate’s re-

entry plan, and the inmate’s crime of conviction. Here, Mr. Spivey is only 22 years

old and has not substantiated any claimed medical issues that make him

particularly susceptible to COVID-19. Mr. Spivey has had multiple disciplinary

actions in custody since his sentencing in this case. 20 Mr. Spivey’s proposed re-

entry plan requires that he reside with his fiancé, which the Court finds unworkable

in light of the Probation Office’s assessment that Mr. Spivey poses a risk to

domestic partners. Finally, Mr. Spivey’s crime of conviction involved his illegal

possession of multiple firearms. These factors do not support release to home

confinement.

          Moreover, Mr. Spivey bases his motion on the claim that he has “has not felt

good since a few days after his arrival in Nevada. He has sinus issues, coughs,

and has severe body aches.”21 Mr. Spivey has submitted no medical records to

support this claim and has not demonstrated any medical or other reason for the

Court to recommend residential re-entry placement or home confinement. The



(last accessed July 30, 2020).
19
  PATTERN is the Department of Justice’s Prisoner Assessment Tool Targeting Estimated Risk
and Needs.
20
     Docket 87 at 1.
21
     Docket 83 at 8.

Case No. 3:18-cr-00089-SLG, United States v. Spivey
Order Re Motion Requesting Judicial Recommendation
Page 5 of 6
            Case 3:18-cr-00089-SLG Document 88 Filed 07/31/20 Page 5 of 6
generalized risks of COVID-19 to those in a correctional institution do not

independently justify making such a recommendation.22

       In light of the foregoing, IT IS ORDERED that Mr. Spivey’s request for a

Court recommendation set forth in the motion at Docket 83 is DENIED.

       DATED this 31st day of July, 2020, at Anchorage, Alaska.

                                                    /s/ Sharon L. Gleason
                                                    UNITED STATES DISTRICT JUDGE




22  Cf. United States v. Fuller, No. CR17-0324JLR, 2020 WL 2557337, at *5 (W.D. Wash. May
20, 2020) (finding that nonspecific claims that conditions of confinement are “ripe” for COVID-19
infections and generalized concerns about the COVID-19 pandemic are not sufficient to
establish the extraordinary and compelling reasons necessary to justify compassionate release);
United States v. Boatwright, No. 219CR00301GMNDJA, 2020 WL 1639855, at *5 (D. Nev. Apr.
2, 2020) (“The Court is mindful of the unprecedented magnitude of the COVID-19 pandemic and
the extremely serious health risks it presents, particularly within the jail and prison setting.
However, in that context, a [pretrial detainee] should not be entitled to temporary release under
§ 3142(i) based solely on generalized COVID-19 fears and speculation.”).
Case No. 3:18-cr-00089-SLG, United States v. Spivey
Order Re Motion Requesting Judicial Recommendation
Page 6 of 6
         Case 3:18-cr-00089-SLG Document 88 Filed 07/31/20 Page 6 of 6
